Citation Nr: 0107335	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for heart disease, 
status post multiple myocardial infarctions and coronary 
artery bypass graft, including as due to Agent Orange 
exposure.  

3.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.  

4. Entitlement to service connection for a disorder of the 
right eye, including as due to Agent Orange exposure.  

5.  Entitlement to service connection for sores on the 
buttocks and legs, including as due to Agent Orange exposure. 

6.  Entitlement to service connection for skin cancer, 
including as due to Agent Orange exposure.  


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to August 1969.  

The appeal arises from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, denying service connection for 
malaria; and denying service connection for heart disease, 
diabetes, blindness of the right eye, and sores of the 
buttocks and legs, all including as due to exposure to Agent 
Orange.  

The Board notes that a claim of entitlement to service 
connection for skin cancer, including as due to Agent Orange 
exposure, was denied in a December 1999 RO rating decision, 
and that denial was reflected in a Statement of the Case 
issued by the RO in December 1999 wherein the RO also 
affirmed denials of all the claims listed, supra, in the 
Issues section of this decision.  The Board notes that the 
veteran did not submit a notice of disagreement with the 
December 1999 RO denial of service connection for skin 
cancer, so as to warrant that issue being the subject of a 
statement of the case.  However, after the RO incorrectly 
covered the issue in the December 1999 Statement of the Case, 
the veteran stated on appeal that he wanted to appeal all 
issues covered by the Statement of the Case.  Accordingly, 
the sixth issue noted on the title page is likewise 
considered to be an issue on appeal.  


REMAND

As an initial matter, action on the claim for service 
connection for diabetes, including as due to Agent Orange 
exposure in Vietnam, must be deferred because final 
regulations relating to diabetes mellitus and Agent Orange 
exposure are pending at the current time.  

The other four disorders on appeal for which the veteran 
claims entitlement including as due to Agent Orange exposure 
- heart disease, a disorder of the right eye, sores on the 
buttocks and legs, and skin cancer - must be considered with 
regard to recent developments in the law related to Agent 
Orange exposure.  Applicable law and regulations provide a 
rebuttable presumption of service connection when a listed 
disease is diagnosed (to a degree of disability of 10% or 
more) at any time after service.  38 U.S.C. § 1116(a)(1)(A), 
(2)(B); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  As the RO has 
stated upon denying these four appealed claims, the four 
claimed disorders are not disorders for which a rebuttable 
presumption has been established based on exposure to Agent 
Orange.  Therefore, to establish service connection based on 
Agent Orange exposure for heart disease, a disorder of the 
right eye, sores on the buttocks and legs, and skin cancer, 
the veteran must provide medical evidence causally linking 
Agent Orange exposure in Vietnam to these disorders.  The 
United States Court of Appeals for Veterans Claims (Court) in 
McCartt v. West, 12 Vet. App. 164 (1999), held that a veteran 
will be presumed to have been exposed to Agent Orange if the 
veteran served in Vietnam during the Vietnam Era only if the 
veteran thereafter develops one of the diseases enumerated in 
38 C.F.R. § 3.309(e), for which there is a presumption of 
service connection based on Agent Orange exposure.  
Otherwise, there is no presumption of exposure to Agent 
Orange in service in Vietnam, and the claimant must establish 
by affirmative evidence both the veteran's exposure to Agent 
Orange and a causal link between such exposure and that 
disorder for which there is no presumption in 38 C.F.R. 
§ 3.309(e).  

In this case, the veteran has not been shown to have 
developed a disorder enumerated in 38 C.F.R. § 3.309(e), and 
the question of exposure to Agent Orange in service in 
Vietnam must be determined based on a weighing of the 
evidence presented.  The veteran's service Form DD214 reveals 
that the veteran was a line man with the Army Signal Corps, 
and was stationed in Vietnam and awarded the Vietnam Campaign 
Medal and the Vietnam Service Medal.  This was in the course 
of his service from June 1966 to August 1969, which was in 
the Vietnam Era.  Inasmuch as the veteran was a line man with 
the Signal Corps in Vietnam, the Board finds that the veteran 
spent a significant amount of time outdoors while stationed 
in Vietnam.  The Board accordingly determines that the 
McCartt test is met, with exposure to Agent Orange found for 
purposes of all four of these claims for entitlement to 
service connection - for heart disease, a disorder of the 
right eye, sores on the buttocks and legs, and skin cancer.  

The veteran's pre-enlistment examination in June 1966 records 
his right eye best corrected visual acuity as 20/400.  An 
April 1969 service medical record notes that the veteran had 
severe, uncorrectable amblyopia due to high refractive error 
resulting in a non-use of central vision.  

The claims folder contains multiple private treatment records 
and reports of hospitalizations in the middle and late 1990's 
for coronary artery disease and myocardial infarctions.  

The veteran has reported a history of heart disease dating 
from the early eighties.  He also reported past surgery for 
sores on his buttocks and legs, with a most recent surgery 
performed by Dr. Lee Miller in February 1999.  The veteran 
reported that Dr. Miller was researching the possibility that 
Agent Orange was the cause of these sores.  He also reported 
that he had been hospitalized for a period of five days in 
service in Vietnam for treatment of malaria.  He reported 
that he had been seen by VA doctors in Pittsburgh in January 
1999.  He has also reported having surgery in September 1999 
for skin cancer and that the surgeon's name was Dr. Sam 
Mathur.  

The claims folder contains VA examination reports conducted 
in Pittsburgh in January 1999.  At a VA cardiovascular 
examination in January 1999, the veteran reported that he had 
his first myocardial infarction in 1982, with hospitalization 
at St. Luke's Hospital in New York at that time and triple-
bypass surgery.  He reported having a second myocardial 
infarction in approximately 1997, and another artery bypass 
at that time.  He reported that he had his third (most 
recent) myocardial infarction in September 1998, with an 
ejection fraction then of only 35 percent and further surgery 
not possible.  He reported then being treated with 
medication.  The examiner diagnosed status post coronary 
artery bypass grafts, atherosclerotic heart disease, coronary 
artery disease, and hypertension.  The examiner noted that 
the veteran was diagnosed with hypertension approximately 
five years ago.  

Upon VA examination of the veteran for diabetes mellitus in 
January 1999, the veteran reported first being diagnosed with 
diabetes in 1993.  He reported being placed on oral 
medication since then.  He reported that a disorder of his 
right eye was diagnosed in 1966 during a physical examination 
when he was in basic training, but without knowledge whether 
this was related to diabetes.  Following examination, the 
examiner diagnosed adult-onset diabetes mellitus; diabetic 
peripheral neuropathy of both feet; and blindness of the 
right eye since 1966, not related to diabetes.  

Upon VA examination of the veteran's eyes in January 1999, it 
was determined that best corrected visual acuity at distance 
was 20/400 in the right eye, and 20/20 in the left eye.  
There was no background diabetic retinopathy in either eye.  
There was lattice degeneration at multiple locations in the 
right eye, and lattice degeneration temporally and inferiorly 
in the left eye.  The examiner assessed adult-onset diabetes 
mellitus without background diabetic retinopathy; 
anisometropic amblyopia in the right eye, for which full-time 
polycarbonate spectacles were prescribed; and lattice 
degeneration oculi unitas.  

Upon VA skin examination in January 1999, the veteran 
reported a history of recurrent boils coming up from the 
gluteal area, at the gluteal fold, over the inner part of the 
thighs, and over the lower legs.  He reported that these have 
been lanced several times, and there was a thick ulceration 
at one time.  He also reported that there had been a lesion 
as large as a baseball that had to be removed.  He reported 
also having had approximately two past surgeries to the 
scrotal sac.  On examination, the skin condition appeared to 
be in remission.  There was some scar at the gluteal fold 
areas, a scar at the inner thigh, and a one-inch surgical 
scar on the left scrotal sac.  The veteran claimed that the 
condition recurred every three to four months and then healed 
each time.  The examiner noted that only scars were observed, 
and examiner accordingly diagnosed only scars.  

The claims folder also contains records from the Conemaugh 
Health System, Johnstown, Pennsylvania, received into the 
record in June 1999, and a June 1999 reply from St. 
Luke's/Roosevelt Hospital Center, New York, New York, 
informing that they had no records of the veteran.  However, 
it does not appear that records from Dr. Lee Miller or Dr. 
Sam Mathur were requested.  The veteran has also not been 
afforded a VA examination with opinions regarding the 
etiologies of all his claimed disorders.  Because there is a 
reasonable possibility that such development may further his 
claims, such development must be carried out.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for malaria, heart 
disease, a disorder of the right eye, 
sores of the buttocks and legs, and skin 
cancer since late 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

The RO should also request that the 
veteran provide details of his five-day 
hospitalization in service for malaria.  
Specifically, the veteran should be 
requested to provide the name and 
location of the hospital and the dates of 
hospitalization.  The RO should then 
attempt to obtain records of that 
hospitalization from the National 
Personnel Records Center.  All records 
and responses obtained should be 
associated with the claims folder.  

The RO should also request that the 
veteran provide the address for the 
current medical offices of Dr. Lee 
Miller, request that the veteran identify 
periods of treatment by Dr. Miller and 
identify which claimed disorders were 
associated with such treatment, and 
request that the veteran furnish a signed 
authorization for release to the VA of 
medical record from Dr. Miller.  Copies 
of the medical records from Dr. Miller 
should then be requested.  The RO should 
also follow the same procedure regarding 
all treatment for skin cancer by Dr. Sam 
Mathur.  All records and responses 
obtained from both physicians must be 
associated with the claims folder.

2.  Thereafter, the  veteran should be 
afforded appropriate VA examinations to 
ascertain the nature and etiology of his 
malaria, heart disease, a disorder of the 
right eye, sores of the buttocks and 
legs, and skin cancer.  The claims folder 
including a copy of this Remand must be 
made available to the examiners prior to 
the examinations and must be reviewed by 
the examiners in connection with the 
examinations.  The examiners should 
specify on the examination report that 
the claims folder has been reviewed.  

A)  The examination for malaria 
must include findings of whether 
the veteran has a malaria parasite 
in his blood and whether there are 
any identifiable residuals of 
malaria.  The examiner must provide 
opinions as to whether it is as 
likely as not that malaria 
developed in service or was present 
within the first post-service year, 
and whether it is as likely as not 
that any malaria found or any 
residuals of malaria is otherwise 
related to service.  

B)  The heart disease examiner must 
provide opinions as to whether it 
is as likely as not that 
cardiovascular disease (including 
hypertension) developed in service 
or was present within the first 
post-service year, whether it is as 
likely as not that the veteran's 
heart disease is causally related 
to the veteran's exposure to Agent 
Orange in service, and whether it 
is as likely as not that the 
veteran's heart disease is 
otherwise related to service.  

C)  The eye examination must be 
conducted by an ophthalmologist, 
who must answer the following 
questions:  

1)  Did the visual impairment 
of the right eye, with 20/400 
best corrected vision, present 
on pre-enlistment represent 
refractive error or another 
congenital or developmental 
right eye abnormality, or did 
it represent an acquired right 
eye pathology.  

2)  If an acquired right eye 
pathology was not present on 
the pre-enlistment examination, 
is it at least as likely as not 
that an acquired right eye 
pathology developed during 
service or is otherwise related 
to service.  

3)  If an acquired right eye 
pathology was present on the 
pre-enlistment examination, did 
it increase in severity during 
service.  

4)  Does the veteran have an 
acquired right eye pathology 
now, and if so, is it at least 
as likely as not that it is 
related to Agent Orange 
exposure in service. 

D)  The skin examination should be 
conducted during a period 
recurrence of the veteran's sores 
of the buttocks and legs.  The skin 
examiner must report current 
findings related to sores of the 
buttocks and legs.  The examiner 
must provide opinions as to whether 
it is as likely as not that sores 
of the buttocks and legs developed 
in service, whether it is as likely 
as not that the sores of the 
buttocks and legs are causally 
related to the veteran's exposure 
to Agent Orange in service, and 
whether it is as likely as not that 
the sores of the buttocks and legs 
are otherwise related to service.  
As regards skin cancer, the 
examiner should report the current 
existence of such skin cancer or 
post operative residuals thereof.  
He should also express an opinion 
as to whether it is at least as 
likely as not that any current skin 
cancer or post operative residuals 
thereof developed service, or 
within the first post service year 
and whether it is at least as 
likely as not that any skin cancer 
or post operative residuals thereof 
is related to Agent Orange exposure 
in service, or is otherwise related 
to service.  

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examinations do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.

4.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with recently 
enacted law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


